

Exhibit 10.1
MPLX LP
2018 INCENTIVE COMPENSATION PLAN
1.    Objectives. This MPLX LP 2018 Incentive Compensation Plan (the “Plan”) has
been adopted by MPLX GP LLC, a Delaware limited liability company (the
“Company”), the general partner of MPLX LP, a Delaware limited partnership (the
“Partnership”) in order to compensate Employees, Officers and Directors with a
high degree of training, experience and ability; to attract new Employees,
Officers and Directors whose services are considered particularly valuable to
the business of the Company; to encourage the sense of proprietorship of such
persons; and to promote the active interest of such persons in the development
and financial success of the Partnership, the Company and their Affiliates.
These objectives are to be accomplished by making Awards under this Plan and
thereby providing Participants with a proprietary interest in, and alignment
with, the growth and performance of the Partnership, the Company and their
Affiliates. The Plan is a new incentive compensation plan that, upon its
effectiveness as provided herein, is intended to replace the MLPX LP 2012
Incentive Compensation Plan (the “Prior Plan”). From and after the time this
Plan becomes effective on the Effective Date, no further awards will be granted
under the Prior Plan.
2.    Definitions. As used herein, the terms set forth below shall have the
following respective meanings:
“Affiliate” means, with respect to any Person, any other Person that directly or
indirectly through one or more intermediaries controls, is controlled by or is
under common control with, the Person in question. As used herein, the term
“control” means the possession, direct or indirect, of the power to direct or
cause the direction of the management and policies of a Person, whether through
ownership of voting securities, by contract or otherwise.
“ASC Topic 718” means Accounting Standards Codification Topic 718, Compensation
– Stock Compensation, or any successor accounting standard.
“Authorized Officer” means the Chief Executive Officer of the Company (or any
other officer of the Company to whom he or she shall delegate).
“Award” means an Option, Restricted Unit, Phantom Unit, DER, Substitute Award,
Unit Appreciation Right, Other Unit-Based Award, Performance Unit or Profits
Interest Unit granted under the Plan.
“Award Agreement” means the written or electronic agreement by which an Award
shall be evidenced.
“Board” means the board of directors or board of managers, as the case may be,
of the Company.
“Cause” means, unless otherwise set forth in an Award Agreement or other written
agreement between the Company and the applicable Participant, a finding by the
Committee, before or after the Participant’s termination of Service, of: (i) any
material failure by the Participant to perform the Participant’s duties and
responsibilities under any written agreement between the Participant and the
Company or its Affiliate(s); (ii) any act of fraud, embezzlement,





--------------------------------------------------------------------------------




theft or misappropriation by the Participant relating to the Company, the
Partnership or any of their Affiliates; (iii) the Participant’s commission of a
felony or a crime involving moral turpitude; (iv) any gross negligence or
intentional misconduct on the part of the Participant in the conduct of the
Participant’s duties and responsibilities with the Company or any Affiliate(s)
of the Company or which adversely affects the image, reputation or business of
the Company, the Partnership or their Affiliates; or (v) any material breach by
the Participant of any agreement between the Company or any of its Affiliates,
on the one hand, and the Participant on the other. The findings and decision of
the Committee with respect to such matter, including those regarding the acts of
the Participant and the impact thereof, will be final for all purposes.
“Change in Control” shall have the meaning as set forth and defined in
individual award agreements. Notwithstanding the foregoing, if a Change in
Control constitutes a payment event with respect to any Award which provides for
the deferral of compensation and is subject to Section 409A, the transaction or
event with respect to such Award must also constitute a “change in control
event,” as defined in Treasury Regulation §1.409A-3(i)(5), and as relates to the
holder of such Award, to the extent required to comply with Section 409A.
“Code” means the Internal Revenue Code of 1986, as amended.
“Commission” means the United States Securities and Exchange Commission or any
successor organization.
“Committee” means the Board, except that it shall mean such committee or
sub-committee of the Board as may be appointed by the Board to administer the
Plan, or as necessary to comply with applicable legal requirements or listing
standards.
“Director” means a member of the board of directors or board of managers, as the
case may be, of the Company, the Partnership or any of their Affiliates who is
not an Employee or Officer, provided that such person is eligible to receive
Awards that may be registered under a Registration Statement on Form S-8 (or any
successor form) in accordance with applicable Commission or other rules or
regulations.
“Disability” means either (a) a condition that renders the Participant wholly
and continuously disabled for a period of at least two years, to the extent that
the Participant is unable to engage in any occupation or perform any work for
gainful compensation or profit for which he or she is, or may become, reasonably
qualified by education, training or experience; or (b) a condition for which the
Participant has obtained a Social Security Administration determination of
disability. If a Disability constitutes a payment event with respect to any
Award which provides for the deferral of compensation and is subject to Section
409A, then, to the extent required to comply with Section 409A, the Participant
must also be considered “disabled” within the meaning of Section 409A(a)(2)(C)
of the Code.
“Distribution Equivalent Right” or “DER” means a contingent right to receive an
amount in cash at such times as set forth in an Award Agreement or as determined
by the Committee, Units, Restricted Units and/or Phantom Units equal in value to
the distributions made by the Partnership with respect to a Unit during the
period such Award is outstanding.





--------------------------------------------------------------------------------




“Employee” means an employee of the Company, the Partnership or any of their
Affiliates, provided that such employee is eligible to receive Awards that may
be registered under a Registration Statement on Form S-8 (or any successor form)
in accordance with applicable Commission or other rules or regulations. The term
Employee under this Plan may also include any other individual who may be
considered an “employee” under a Registration Statement on Form S-8 (or any
successor form) in accordance with applicable Commission or other rules or
regulations.
“Exchange Act” means the Securities Exchange Act of 1934, as amended.
“Fair Market Value” of a Unit means, as of a particular date: (i) if the Units
are listed on a national securities exchange, the closing price per Unit on the
consolidated transaction reporting system for the principal national securities
exchange on which the Units are listed on that date, or, if there shall have
been no such sale so reported on that date, on the next succeeding date on which
such a sale is so reported, or, at the discretion of the Committee, any other
reasonable and objectively determinable method based on the listed price per
Unit which reflects the price prevailing on the exchange at the time of grant;
(ii) if the Units are not so listed but are quoted on a national securities
market, the closing sales price per Unit reported on such market for such date,
or, if there shall have been no such sale so reported on that date, on the next
succeeding date on which such a sale is so reported; or (iii) if the Units are
not so listed or quoted, the most recent value determined by an independent
appraiser appointed by the Company for such purpose. For any determination of
Fair Market Value, if the commitment to measure the Fair Market Value is based
on the average trading price over a specified period, such period cannot extend
more than thirty (30) days before or thirty (30) days after the grant date and
such commitment must be irrevocably established for specified Awards before the
beginning of such period.
“Officer” means any individual who is appointed or elected to serve as an
officer of the Company, the Partnership or any of their Affiliates, provided
that such individual is eligible to receive Awards that may be registered under
a Registration Statement on Form S-8 (or any successor form) in accordance with
applicable Commission or other rules or regulations.
“Option” means an option to purchase Units granted pursuant to 6.(a) of the
Plan.
“Other Unit-Based Award” means an Award granted pursuant to 6.(f) of the Plan.
“Participant” means an Employee, Officer or Director granted an Award under the
Plan and any authorized transferee of such individual.
“Partnership Agreement” means the Agreement of Limited Partnership of the
Partnership, as it may be amended or amended and restated from time to time.
“Person” shall have the meaning ascribed to such term in Section 3(a)(9) of the
Exchange Act and used in Sections 13(d) and 14(d) thereof, including a “group”
as defined in Section 13(d) thereof.





--------------------------------------------------------------------------------




“Phantom Unit” means a notional interest granted under the Plan that, to the
extent vested, entitles the Participant to receive a Unit or an amount of cash
equal to the Fair Market Value of a Unit, as determined by the Committee in its
discretion.
“Plan Year” means the calendar year.
“Profits Interest Unit” means to the extent authorized by the Partnership
Agreement, an interest in the Partnership that is intended to constitute a
“profits interest” within the meaning of the Code, Department of Treasury
Regulations promulgated thereunder and any published guidance by the Internal
Revenue Service with respect thereto.
“Recoupment Provision” means any clawback or recovery provision required by
applicable law including United States federal and state securities laws or by
any national securities exchange on which the Units of the Partnership are
listed or any applicable regulatory requirement, or as set forth in any
individual Award Agreement under the Plan.
“Restricted Period” means the period established by the Committee with respect
to an Award during which the Award remains subject to forfeiture and is either
not exercisable by or payable to the Participant, as the case may be.
“Restricted Unit” means a Unit granted pursuant to 6.(b) of the Plan that is
subject to a Restricted Period.
“Retirement” means termination of employment of an Employee on or after the time
at which the Employee either (a) is eligible for retirement under the Marathon
Petroleum Retirement Plan or Speedway Retirement Plan, or a successor retirement
plan of either, if the Employee is or was a participant in such plan or (b) has
attained age 50 and completed ten years of employment with the Partnership, the
Company or their Affiliates, as applicable. However, the term Retirement does
not include an event following which the Participant remains an Employee.
Notwithstanding the foregoing, the term “Retirement” if separately defined in an
individual Award Agreement, shall have the meaning as set forth in any such
individual Award Agreement.
“Securities Act” means the Securities Act of 1933, as amended.
“SEC” means the Securities and Exchange Commission, or any successor thereto.
“Section 409A” means Section 409A of the Code and the Department of Treasury
Regulations and other interpretive guidance issued thereunder, including without
limitation any such regulations or other guidance that may be issued after the
Effective Date (as defined in 9 below).
“Service” means service as an Employee, Officer or Director. The Committee, in
its sole discretion, shall determine the effect of all matters and questions
relating to terminations of Service, including, without limitation, the
questions of whether and when a termination of Service occurred and/or resulted
from a discharge for Cause, and all questions of whether particular changes in
status or leaves of absence constitute a termination of Service. The Committee,
in its sole discretion, subject to the terms of any applicable Award Agreement,
may





--------------------------------------------------------------------------------




determine that a termination of Service has not occurred in the event of (a) a
termination where there is simultaneous commencement by the Participant of a
relationship with the Partnership, the Company or any of their Affiliates as an
Employee, Officer or Director or (b) a termination which results in a temporary
severance of the Service relationship.
“Substitute Award” means an Award granted pursuant to 6.(g) of the Plan.
“Unit” means a common unit of the Partnership.
“Unit Appreciation Right” or “UAR” means a contingent right that entitles the
holder to receive the excess of the Fair Market Value of a Unit on the exercise
date of the UAR over the exercise price of the UAR. Such excess value may take
the form of Units or cash as determined by the Committee.
“Unit Award” means an Award granted pursuant to 6.(d) of the Plan.
3.    Administration.
(a)    The Plan shall be administered by the Committee, subject to subsection
(b) below; provided, however, that in the event that the Board is not also
serving as the Committee, the Board, in its sole discretion, may at any time and
from time to time exercise any and all rights and duties of the Committee under
the Plan. The governance of the Committee shall be subject to the charter, if
any, of the Committee as approved by the Board. Subject to the terms of the Plan
and applicable law, and in addition to other express powers and authorizations
conferred on the Committee by the Plan, the Committee shall have full power and
authority to: (i) designate Participants; (ii) determine the type or types of
Awards to be granted to a Participant; (iii) determine the number of Units to be
covered by Awards; (iv) determine the terms and conditions of any Award; (v)
determine whether, to what extent, and under what circumstances Awards may be
settled, exercised, canceled or forfeited; (vi) interpret and administer the
Plan and any instrument or agreement relating to an Award made under the Plan;
(vii) establish, amend, suspend or waive such rules and regulations and appoint
such agents as it shall deem appropriate for the proper administration of the
Plan; and (viii) make any other determination and take any other action that the
Committee deems necessary or desirable for the administration of the Plan. The
Committee may correct any defect or supply any omission or reconcile any
inconsistency in the Plan or an Award Agreement in such manner and to such
extent as the Committee deems necessary or appropriate. Unless otherwise
expressly provided in the Plan, all designations, determinations,
interpretations and other decisions under or with respect to the Plan or any
Award shall be within the sole discretion of the Committee, may be made at any
time, and shall be final, conclusive and binding upon all Persons, including the
Company, the Partnership, any of their Affiliates, any Participant and any
beneficiary of any Participant.
(b)    To the extent permitted by applicable law and the rules of any securities
exchange on which the Units are listed, quoted or traded, the Board or Committee
may from time to time delegate to a committee of one or more members of the
Board or one or more Officers the authority to grant or amend Awards or to take
other administrative actions pursuant to 3.(a); provided, however, that in no
event shall an Officer be delegated the authority to grant Awards to, or amend
Awards held by, the following individuals: (i) individuals who are subject to





--------------------------------------------------------------------------------




Section 16 of the Exchange Act, or (ii) Officers (or Directors) to whom
authority to grant or amend Awards has been delegated hereunder; provided,
further, that any delegation of administrative authority shall only be permitted
to the extent that it is permissible under applicable provisions of the Code and
applicable securities laws and the rules of any securities exchange on which the
Units are listed, quoted or traded. Any delegation hereunder shall be subject to
such restrictions and limitations as the Board or Committee, as applicable,
specifies at the time of such delegation, and the Board or Committee, as
applicable, may at any time rescind the authority so delegated or appoint a new
delegate. At all times, the delegate appointed under this 3.(b) shall serve in
such capacity at the pleasure of the Board and the Committee.
4.    Units Available for Awards.
(a)    Limits on Units Deliverable. Subject to adjustment as provided in 4.(c),
the number of Units that will be available to be delivered with respect to
Awards under the Plan is 16,000,000 common units. If any Award is forfeited,
canceled, exercised, paid or otherwise terminates or expires without the actual
delivery of Units pursuant to such Award (for the avoidance of doubt, the grant
of Restricted Units is not a delivery of Units for this purpose unless and until
such Restricted Units vest and any restrictions placed upon them under the Plan
lapse), the Units subject to such Award shall again be available for Awards
under the Plan. To the extent permitted by applicable law and securities
exchange rules, Substitute Awards and Units issued in assumption of, or in
substitution for, any outstanding awards of any entity acquired in any form of
combination by the Partnership or any Affiliate thereof shall not be counted
against the Units available for issuance pursuant to the Plan. There shall not
be any limitation on the number of Awards that may be paid in cash. Awards that
by their terms do not permit settlement in Units shall not reduce the number of
Units available for issuance pursuant to the Plan.
(b)    Sources of Units Deliverable Under Awards. Any Units delivered pursuant
to an Award shall consist, in whole or in part, of Units acquired in the open
market, from the Partnership, any Affiliate thereof or any other Person, or
Units otherwise issuable by the Partnership, or any combination of the
foregoing, as determined by the Committee in its discretion.
(c)    Anti-dilution Adjustments.
(i)    Equity Restructuring. With respect to any “equity restructuring” event
that could result in an additional compensation expense to the Company or the
Partnership pursuant to the provisions of ASC Topic 718 if adjustments to Awards
with respect to such event were discretionary, the Committee shall equitably
adjust the number and type of Units covered by each outstanding Award and the
terms and conditions, including the exercise price and performance criteria (if
any), of such Award to equitably reflect such event and shall adjust the number
and type of Units (or other securities or property) with respect to which Awards
may be granted under the Plan after such event. With respect to any other
similar event that would not result in an ASC Topic 718 accounting charge if the
adjustment to Awards with respect to such event were subject to discretionary
action, the Committee shall have complete discretion to adjust Awards and the
number and type of Units (or other securities or property) with respect to which
Awards may be granted under the Plan in such manner as it deems appropriate with
respect to such other event.





--------------------------------------------------------------------------------




(ii)    Other Changes in Capitalization. In the event of any non-cash
distribution, Unit split, combination or exchange of Units, merger,
consolidation or distribution (other than normal cash distributions) of
Partnership assets to unitholders, or any other change affecting the Units of
the Partnership, other than an “equity restructuring,” the Committee may make
equitable adjustments, if any, to reflect such change with respect to (A) the
aggregate number and kind of Units that may be issued under the Plan; (B) the
number and kind of Units (or other securities or property) subject to
outstanding Awards; (C) the terms and conditions of any outstanding Awards
(including, without limitation, any applicable performance targets or criteria
with respect thereto); and (D) the grant or exercise price per Unit for any
outstanding Awards under the Plan.
5.    Eligibility.
In the sole discretion of the Committee, any Employee, Officer or Director shall
be eligible to be designated a Participant and receive an Award under the Plan.
6.    Awards.
(a)    Options and UARs. The Committee shall have the authority to determine the
Employees, Officers, and Directors to whom Options and/or UARs shall be granted,
the number of Units to be covered by each Option or UAR, the exercise price
therefore, the Restricted Period and other conditions and limitations applicable
to the exercise of the Option or UAR, including the following terms and
conditions and such additional terms and conditions, as the Committee shall
determine, that are not inconsistent with the provisions of the Plan. Options
which are intended to comply with Treasury Regulation Section
1.409A-1(b)(5)(i)(A) and UARs which are intended to comply with Treasury
Regulation Section 1.409A-1(b)(5)(i)(B) or, in each case, any successor
regulation, may be granted only if the requirements of Treasury Regulation
Section 1.409A-1(b)(5)(iii), or any successor regulation, are satisfied. Options
and UARs that are otherwise exempt from or compliant with Section 409A may be
granted to any eligible Employee, Officer or Director.
(i)    Exercise Price. The exercise price per Unit purchasable under an Option
or subject to a UAR shall be determined by the Committee at the time the Option
or UAR is granted but, except with respect to a Substitute Award, may not be
less than the Fair Market Value of a Unit as of the date of grant of the Option
or UAR.
(ii)    Time and Method of Exercise. The Committee shall determine the exercise
terms and any applicable Restricted Period with respect to an Option or UAR,
which may include, without limitation, provisions for accelerated vesting upon
the achievement of specified performance goals and/or other events, and the
method or methods by which payment of the exercise price with respect to an
Option or UAR may be made or deemed to have been made, which may include,
without limitation, cash, check acceptable to the Company, withholding Units
having a Fair Market Value on the exercise date equal to the relevant exercise
price from the Award, a “cashless” exercise or a “net exercise” through
procedures approved by the Company or any combination of the foregoing methods.





--------------------------------------------------------------------------------




(iii)    Exercise of Options and UARs on Termination of Service. Each Option and
UAR Award Agreement shall set forth the extent to which the Participant shall
have the right to exercise the Option or UAR following a termination of the
Participant’s Service. Unless otherwise determined by the Committee, if the
Participant’s Service is terminated for Cause, the Participant’s right to
exercise the Option or UAR shall terminate as of the start of business on the
effective date of the Participant’s termination. Unless otherwise determined by
the Committee, to the extent the Option or UAR is not vested and exercisable as
of the termination of Service, the Option or UAR shall terminate when the
Participant’s Service terminates.
(iv)    Term of Options and UARs. The term of each Option and UAR shall be
stated in the Award Agreement, provided, that the term shall be no more than ten
(10) years from the date of grant thereof.
(b)    Restricted Units and Phantom Units. The Committee shall have the
authority to determine the Employees, Officers and Directors to whom Restricted
Units and/or Phantom Units shall be granted, the number of Restricted Units or
Phantom Units to be granted to each such Participant, the applicable Restricted
Period, the conditions under which the Restricted Units or Phantom Units may
become vested or forfeited and such other terms and conditions, including,
without limitation, restrictions on transferability, as the Committee may
establish with respect to such Awards.
(i)    Payment of Phantom Units. The Committee shall specify in an Award
Agreement, or permit the Participant to elect in accordance with the
requirements of Section 409A, the conditions and dates or events upon which the
cash or Units underlying an Award of Phantom Units shall be issued, which dates
or events shall not be earlier than the date on which the Phantom Units vest and
become non-forfeitable and which conditions and dates or events shall be subject
to compliance with Section 409A (unless the Phantom Units are exempt therefrom).
(ii)    Vesting of Restricted Units. Upon or as soon as reasonably practicable
following the vesting of each Restricted Unit, subject to satisfying the tax
withholding obligations of 8.(b), the Participant shall be entitled to have the
restrictions removed from his or her Unit certificate (or book-entry account, as
applicable) so that the Participant then holds an unrestricted Unit.
(c)    DERs. The Committee shall have the authority to determine the Employees,
Officers and/or Directors to whom DERs are granted, whether such DERs are in
tandem with other Awards or constitute separate Awards, whether the DERs shall
be paid directly to the Participant, be credited to a bookkeeping account (with
or without interest in the discretion of the Committee), any vesting
restrictions and payment provisions applicable to the DERs, and such other
provisions or restrictions as determined by the Committee in its discretion, all
of which shall be specified in the applicable Award Agreements. Distributions in
respect of DERs shall be credited as of the distribution dates during the period
between the date an Award is granted to a Participant and the date such Award
vests, is exercised, is distributed or expires, as determined by the Committee.
Such DERs shall be converted to cash, Units, Restricted Units and/or Phantom
Units by such formula and at such time and subject to such limitations as may be





--------------------------------------------------------------------------------




determined by the Committee. Tandem DERs may be subject to the same or different
vesting restrictions as the tandem Award, or be subject to such other provisions
or restrictions as determined by the Committee in its discretion.
Notwithstanding the foregoing, DERs shall only be paid in a manner that is
either exempt from or in compliance with Section 409A.
(d)    Unit Awards. Awards of Units may be granted under the Plan (i) to such
Employees, Officers and/or Directors and in such amounts as the Committee, in
its discretion, may select, and (ii) subject to such other terms and conditions,
including, without limitation, restrictions on transferability, as the Committee
may establish with respect to such Awards.
(e)    Profits Interest Units. Any Award consisting of Profits Interest Units
may be granted to an Employee, Officer or Director for the performance of
services to or for the benefit of the Partnership (i) in the Participant’s
capacity as a partner of the Partnership, (ii) in anticipation of the
Participant becoming a partner of the Partnership, or (iii) as otherwise
determined by the Committee. At the time of grant, the Committee shall specify
the date or dates on which the Profits Interest Units shall vest and become
non-forfeitable, and may specify such conditions to vesting as it deems
appropriate. Profits Interest Units shall be subject to such restrictions on
transferability and other restrictions as the Committee may impose.
(f)    Other Unit-Based Awards/Performance Units. Other Unit-Based Awards may be
granted under the Plan to such Employees, Officers and/or Directors as the
Committee, in its discretion, may select. An Other Unit-Based Award shall be an
Award denominated or payable in, valued in or otherwise based on or related to
Units, in whole or in part. The Committee shall determine the terms and
conditions of any Other Unit-Based Award. Upon vesting, an Other Unit-Based
Award may be paid in cash, Units (including Restricted Units) or any combination
thereof as provided in the Award Agreement. Without limiting the type or number
of Other Unit-Based Awards that may be made under the Plan, any Other Unit-Based
Award may be in the form of an Other Unit-Based Award which vests based on
performance criteria selected by the Committee (“Performance Units”). Any Award
which vests based on performance criteria shall have a minimum performance
period of one year from the grant date, provided that the Committee (or its
delegate) may provide for earlier vesting following a Change in Control or other
specified events involving the Company, or upon a termination of employment by
reason of death, Disability or Retirement. Additionally, Employees who are
Officers at the time a performance vested Award is made that will settle in
full-value Units may be subject to an additional holding period after the
performance period ends. The Committee shall set performance criteria in its
sole discretion which, depending on the extent to which they are met, may
determine the value and/or amount of such performance vested Awards that will be
paid out to the Participant and/or the portion of a performance vested Award
that may be exercised. Further, the Committee shall have the discretion to
adjust the performance goals (either up or down) as well as the level of the
performance vested Award that a Participant may earn if it determines that the
occurrence of external changes or other unanticipated business conditions have
materially affected the fairness of the goals and/or have unduly influenced the
Company’s ability to meet them, including without limitation, events such as
material acquisitions, force majeure events, unlawful acts committed against the
Company or its property, labor disputes, legal mandates, asset write-downs,
litigation, claims, judgments or settlements, the effect of changes in tax law
or other such laws or provisions affecting reported results, accruals for
reorganization and restructuring programs, changes in the capital structure of
the Company and





--------------------------------------------------------------------------------




extraordinary accounting changes. In addition, performance goals and performance
vested Awards shall be calculated without regard to any changes in accounting
standards or codifications that may be required by the Financial Accounting
Standards Board (or any successor organization) after such performance goals are
established.
(g)    Substitute Awards. Awards may be granted under the Plan in substitution
of similar awards held by individuals who become Employees, Officers or
Directors as a result of a merger, consolidation or acquisition by the
Partnership or an Affiliate of another entity or the assets of another entity.
Such Substitute Awards that are Options or UARs may have exercise prices less
than the Fair Market Value of a Unit on the date of the substitution if such
substitution complies with Section 409A and other applicable laws and securities
exchange rules.
(h)    General.
(i)    Award Agreements. Each Award shall be evidenced in either an individual
Award Agreement or within a separate plan, policy, agreement or other written
document, which shall reflect any vesting conditions or restrictions imposed by
the Committee covering a period of time specified by the Committee and shall
also contain such terms, conditions and limitations as shall be determined by
the Committee in its sole discretion, including but not limited to applicable
Recoupment Provisions. Where signature or electronic acceptance of the Award
Agreement by the Participant is required, any such Awards for which the Award
Agreement is not signed or electronically accepted within 11 months of the grant
date shall be forfeited.
(ii)    Forfeitures. Except as otherwise provided in the terms of an Award
Agreement, upon termination of a Participant’s Service for any reason during an
applicable Restricted Period, all outstanding, unvested Awards held by such
Participant shall be automatically forfeited by the Participant. The Committee
may, in its discretion, waive in whole or in part such forfeiture with respect
to any such Award; provided, that any such waiver shall be effective only to the
extent that such waiver will not cause any Award intended to satisfy the
requirements of Section 409A to fail to satisfy such requirements.
(iii)    Awards May Be Granted Separately or Together. Awards may, in the
discretion of the Committee, be granted either alone or in addition to, in
tandem with, or in substitution for any other Award granted under the Plan or
any award granted under any other plan of the Company or any Affiliate. Awards
granted in addition to or in tandem with other Awards or awards granted under
any other plan of the Company or any Affiliate may be granted either at the same
time as or at a different time from the grant of such other Awards or awards.
(iv)    Director Awards. The Committee may, in its discretion, provide that
Awards granted to Directors shall be granted pursuant to a non-discretionary
formula established by the Committee by resolution, subject to the limitations
of the Plan. Any such resolution shall set forth the type of Awards to be
granted to Directors, the number of Units to be subject to Director Awards, the
conditions on which such Awards shall be granted, vest, become exercisable
and/or payable and expire, and such other terms and





--------------------------------------------------------------------------------




conditions as the Committee shall determine in its discretion. The Committee may
also establish a written policy for grants to Directors which shall set forth
the type and terms of Awards granted to Directors and such policy may be
modified by the Committee from time to time in its discretion.
(v)    Limits on Transfer of Awards.
(A)    Except as provided in paragraph (C) below, each Option and UAR shall be
exercisable only by the Participant during the Participant’s lifetime, or by the
Person to whom the Participant’s rights shall pass by will or the laws of
descent and distribution.
(B)    Except as provided in paragraph (C) below, no Award and no right under
any such Award may be assigned, alienated, pledged, attached, sold or otherwise
transferred or encumbered by a Participant other than by will or the laws of
descent and distribution and any such purported assignment, alienation, pledge,
attachment, sale, transfer or encumbrance shall be void and unenforceable
against the Company, the Partnership or any Affiliate.
(C)    The Committee may provide in an Award Agreement that an Award may, on
such terms and conditions as the Committee may from time to time establish, be
transferred by a Participant without consideration to any “family member” of the
Participant, as defined in the instructions for use of the Registration
Statement on Form S-8 (or any successor form) under the Securities Act, as
applicable, or any other transferee specifically approved by the Committee after
taking into account any state, federal, local or foreign tax and securities laws
applicable to transferable Awards. In addition, vested Units may be transferred
to the extent permitted by the Partnership Agreement and not otherwise
prohibited by the Award Agreement or any other agreement restricting the
transfer of such Units.
(vi)    Term of Awards. Subject to 6.(a)(iv) above, the term of each Award, if
any, shall be for such period as may be determined by the Committee.
(vii)    Unit Certificates. Unless otherwise determined by the Committee or
required by any applicable law, rule or regulation, neither the Company nor the
Partnership shall deliver to any Participant certificates evidencing Units
issued in connection with any Award and instead such Units shall be recorded in
the books of the Partnership (or, as applicable, its transfer agent or equity
plan administrator). All certificates for Units or other securities of the
Partnership delivered under the Plan and all Units issued pursuant to book entry
procedures pursuant to any Award or the exercise thereof shall be subject to
such stop-transfer orders and other restrictions as the Committee may deem
advisable under the Plan or the rules, regulations and/or other requirements of
the SEC, any securities exchange upon which such Units or other securities are
then listed, and any applicable federal or state laws, and the Committee may
cause a legend or legends to be inscribed on any such certificates or book entry
to make appropriate reference to such restrictions.





--------------------------------------------------------------------------------




(viii)    Consideration for Grants. To the extent permitted by applicable law,
Awards may be granted for such consideration, including services, as the
Committee shall determine.
(ix)    Delivery of Units or other Securities and Payment by Participant of
Consideration. Notwithstanding anything in the Plan or any Award Agreement to
the contrary, subject to compliance with Section 409A, the Company shall not be
required to issue or deliver any certificates or make any book entries
evidencing Units pursuant to the exercise or vesting of any Award, unless and
until the Board or the Committee has determined, with advice of counsel, that
the issuance of such Units is in compliance with all applicable laws,
regulations of governmental authorities and, if applicable, the requirements of
any securities exchange on which the Units are listed or traded, and the Units
are covered by an effective registration statement or applicable exemption from
registration. In addition to the terms and conditions provided herein, the Board
or the Committee may require that a Participant make such reasonable covenants,
agreements and representations as the Board or the Committee, in its discretion,
deems advisable in order to comply with any such laws, regulations or
requirements. Without limiting the generality of the foregoing, the delivery of
Units pursuant to the exercise or vesting of an Award may be deferred for any
period during which, in the good faith determination of the Committee, the
Company is not reasonably able to obtain or deliver Units pursuant to such Award
without violating applicable law or the applicable rules or regulations of any
governmental agency or authority or securities exchange. No Units or other
securities shall be delivered pursuant to any Award until payment in full of any
amount required to be paid pursuant to the Plan or the applicable Award
Agreement (including, without limitation, any exercise price or tax withholding)
is received by the Company.
7.    Amendment and Termination; Certain Transactions.
Except as required by applicable law or the rules of the principal securities
exchange, if any, on which the Units are traded:
(a)    Amendments to the Plan. Subject to 7.(b) below, the Board or the
Committee may amend, alter, suspend, discontinue or terminate the Plan in any
manner without the consent of any partner, Participant, other holder or
beneficiary of an Award, or any other Person. The Board shall obtain unitholder
approval of any Plan amendment to the extent necessary to comply with applicable
law or securities exchange listing standards or rules.
(b)    Amendments to Awards. Subject to 7.(a) above, the Committee may waive any
conditions or rights under, amend any terms of, or alter any Award theretofore
granted, provided that no change, other than pursuant to 7.(c) below, in any
Award shall materially reduce the rights or benefits of a Participant with
respect to an Award without the consent of such Participant. No Option Award may
be repriced, replaced, regranted through cancellation or modified without
approval of the unitholders of the Partnership (except as contemplated in 7.(c)
below), if the effect would be to reduce the exercise price for the Units
underlying such Award.
(c)    Actions Upon the Occurrence of Certain Events. Upon the occurrence of a
Change in Control, any transaction or event described in 4.(c) above, any change
in applicable





--------------------------------------------------------------------------------




laws or regulations affecting the Plan or Awards hereunder, or any change in
accounting principles affecting the financial statements of the Company or the
Partnership, the Committee, in its sole discretion, without the consent of any
Participant or holder of an Award, and on such terms and conditions as it deems
appropriate, may take any one or more of the following actions:
(i)    provide for either (A) the termination of any Award in exchange for a
payment in an amount, if any, equal to the amount that would have been attained
upon the exercise of such Award or realization of the Participant’s rights under
such Award (and, for the avoidance of doubt, if as of the date of the occurrence
of such transaction or event, the Committee determines in good faith that no
amount would have been payable upon the exercise of such Award or realization of
the Participant’s rights, then such Award may be terminated by the Company
without payment) or (B) the replacement of such Award with other rights or
property selected by the Committee in its sole discretion having an aggregate
value not exceeding the amount that could have been attained upon the exercise
of such Award or realization of the Participant’s rights had such Award been
currently exercisable or payable or fully vested;
(ii)    provide that such Award be assumed by the successor or survivor entity,
or a parent or subsidiary thereof, or be exchanged for similar options, rights
or awards covering the equity of the successor or survivor, or a parent or
subsidiary thereof, with appropriate adjustments as to the number and kind of
equity interests and prices;
(iii)    make adjustments in the number and type of Units (or other securities
or property) subject to outstanding Awards, the number and kind of outstanding
Awards, the terms and conditions of (including the exercise price) and/or the
vesting and performance criteria included in, outstanding Awards;
(iv)    provide that such Award shall vest or become exercisable or payable,
notwithstanding anything to the contrary in the Plan or the applicable Award
Agreement; and
(v)    provide that the Award cannot be exercised or become payable after such
event and shall terminate upon such event and may also provide, in the
Committee’s sole discretion, to pay or substitute the full value of such Award.
(d)    Notwithstanding the foregoing, (i) with respect to an above event that
constitutes an “equity restructuring” that would be subject to a compensation
expense pursuant to ASC Topic 718, the provisions in 4.(c) above shall control
to the extent they are in conflict with the discretionary provisions of this 7,
provided, however, that nothing in 7.(c) or 4.(c) above shall be construed as
providing any Participant or any beneficiary of an Award any rights with respect
to the “time value,” “economic opportunity” or “intrinsic value” of an Award or
limiting in any manner the Committee’s actions that may be taken with respect to
an Award as set forth in this 7 or in 4.(c) above; and (ii) no action shall be
taken under this 7 which shall cause an Award to result in taxation under
Section 409A, to the extent applicable to such Award.





--------------------------------------------------------------------------------




8.    General Provisions.
(a)    No Rights to Award. No Person shall have any claim to be granted any
Award under the Plan, and there is no obligation for uniformity of treatment of
Participants, including the treatment upon termination of Service. The terms and
conditions of Awards need not be the same with respect to each recipient.
(b)    Tax Withholding. Unless other arrangements have been made that are
acceptable to the Company, the Company or any Affiliate thereof is authorized to
deduct or withhold, or cause to be deducted or withheld, from any Award, from
any payment due or transfer made under any Award, or from any compensation or
other amount owing to a Participant the amount (in cash or Units, including
Units that would otherwise be issued pursuant to such Award or other property)
of any applicable taxes payable in respect of an Award, including its grant, its
exercise, the lapse of restrictions thereon or any payment or transfer
thereunder or under the Plan, and to take such other action as may be necessary
in the opinion of the Company to satisfy its withholding obligations for the
payment of such taxes. In the event that Units that would otherwise be issued
pursuant to an Award are used to satisfy such withholding obligations, the
number of Units which may be so withheld or surrendered shall be equal to the
number of Units which have a Fair Market Value on the date of withholding equal
to the aggregate amount of such liabilities based on the applicable withholding
rates for federal, state, local and foreign income tax and payroll tax purposes.
(c)    No Right to Employment or Services. The grant of an Award shall not be
construed as giving a Participant the right to be retained in the employ of the
Company, the Partnership or any of their Affiliates, or to remain on the Board,
as applicable. Furthermore, the Company, the Partnership and/or an Affiliate
thereof may at any time dismiss a Participant from employment free from any
liability or any claim under the Plan, unless otherwise expressly provided in
the Plan, any Award Agreement or other written agreement between any such entity
and the Participant.
(d)    Limitation of Liability. No member of the Board or the Committee or
Officer to whom the Board or the Committee has delegated authority in accordance
with the provisions of 3 of this Plan shall be liable for anything done or
omitted to be done by him or her by any member of the Board or the Committee or
by any Officer in connection with the performance of any duties under this Plan,
except for his or her own willful misconduct or as expressly provided by
statute.
(e)    No Rights as Unitholder. Except as otherwise provided herein, a
Participant shall have none of the rights of a unitholder with respect to Units
covered by any Award unless and until the Participant becomes the record owner
of such Units.
(f)    Section 409A. To the extent that the Committee determines that any Award
granted under the Plan is subject to Section 409A, the Award Agreement
evidencing such Award shall include the terms and conditions required by Section
409A. To the extent applicable, the Plan and Award Agreements shall be
interpreted in accordance with Section 409A. Notwithstanding any provision of
the Plan to the contrary, in the event that following the Effective Date (as
defined in 9 below), the Committee determines that any Award may be subject





--------------------------------------------------------------------------------




to Section 409A, the Committee may adopt such amendments to the Plan and the
applicable Award Agreement, adopt other policies and procedures (including
amendments, policies and procedures with retroactive effect) and/or take any
other actions that the Committee determines are necessary or appropriate to
preserve the intended tax treatment of the Award, including without limitation,
actions intended to (i) exempt the Award from Section 409A, or (ii) comply with
the requirements of Section 409A; provided, however, that nothing herein shall
create any obligation on the part of the Committee, the Partnership, the Company
or any of their Affiliates to adopt any such amendment, policy or procedure or
take any such other action, nor shall the Committee, the Partnership, the
Company or any of their Affiliates have any liability for failing to do so.
Notwithstanding any provision in the Plan to the contrary, the time of payment
with respect to any Award that is subject to Section 409A shall not be
accelerated, except as permitted under Treasury Regulation Section
1.409A-3(j)(4). Notwithstanding any provision of this Plan to the contrary, if a
Participant is a “Specified Employee” within the meaning of Section 409A as of
the date of such Participant’s termination of employment and the Company
determines, in good faith, that immediate payment of any amounts or benefits
under this Plan would cause a violation of Section 409A, then any amounts or
benefits which are payable under this Plan upon the Participant’s “separation
from service” within the meaning of Section 409A that: (i) are subject to the
provisions of Section 409A; (ii) are not otherwise exempt under Section 409A;
and (iii) would otherwise be payable during the first six-month period following
such separation from service, shall be paid as soon as practicable on the first
business day next following the earlier of: (1) the date that is six months and
one day following the date of termination; or (2) the date of the Participant’s
death.
(g)    Lock-Up Agreement. Each Participant shall agree, if so requested by the
Company or the Partnership and any underwriter in connection with any public
offering of securities of the Partnership or any Affiliate, not to directly or
indirectly offer, sell, contract to sell, sell any option or contract to
purchase, purchase any option or contract to sell, grant any option, right or
warrant for the sale of or otherwise dispose of or transfer any Units held by it
for such period, not to exceed one hundred eighty (180) days following the
effective date of the relevant registration statement filed under the Securities
Act in connection with such public offering, as such underwriter shall specify
reasonably and in good faith. The Company or the Partnership may impose
stop-transfer instructions with respect to securities subject to the foregoing
restrictions until the end of such 180-day period. Notwithstanding the
foregoing, the 180-day period may be extended for up to such number of
additional days as is deemed necessary by such underwriter or the Company or
Partnership to continue coverage by research analysts in accordance with FINRA
Rule 2711 or any successor rule.
(h)    Compliance with Laws. The Plan, the granting and vesting of Awards under
the Plan and the issuance and delivery of Units and the payment of money under
the Plan or under Awards granted or awarded hereunder are subject to compliance
with all applicable federal, state, local and foreign laws, rules and
regulations (including but not limited to state, federal and foreign securities
law and margin requirements), the rules of any securities exchange or automated
quotation system on which the Units are listed, quoted or traded, and to such
approvals by any listing, regulatory or governmental authority as may, in the
opinion of counsel for the Company or the Partnership, be necessary or advisable
in connection therewith. Any securities delivered under the Plan shall be
subject to such restrictions, and the Person acquiring such securities shall, if
requested by the Company or the Partnership, provide such assurances





--------------------------------------------------------------------------------




and representations to the Company or the Partnership as the Company or the
Partnership may deem necessary or desirable to assure compliance with all
applicable legal requirements. To the extent permitted by applicable law, the
Plan and Awards granted or awarded hereunder shall be deemed amended to the
extent necessary to conform to such laws, rules and regulations. In the event an
Award is granted to or held by a Participant who is employed or providing
services outside the United States, the Committee may, in its sole discretion,
modify the provisions of the Plan or of such Award as they pertain to such
Participant to comply with applicable foreign law or to recognize differences in
local law, currency or tax policy. The Committee may also impose conditions on
the grant, issuance, exercise, vesting, settlement or retention of Awards in
order to comply with such foreign law and/or to minimize the Company’s or the
Partnership’s obligations with respect to tax equalization for Participants
employed outside their home country.
(i)    Governing Law. The validity, construction and effect of the Plan and any
rules and regulations relating to the Plan shall be determined in accordance
with the laws of the State of Delaware without regard to its conflicts of laws
principles.
(j)    Severability. If any provision of the Plan or any Award is or becomes, or
is deemed to be, invalid, illegal or unenforceable in any jurisdiction or as to
any Person or Award, or would disqualify the Plan or any Award under any law
deemed applicable by the Committee, such provision shall be construed or deemed
amended to conform to the applicable law or, if it cannot be construed or deemed
amended without, in the determination of the Committee, materially altering the
intent of the Plan or the Award, such provision shall be stricken as to such
jurisdiction, Person or Award and the remainder of the Plan and any such Award
shall remain in full force and effect.
(k)    Other Laws. The Committee may refuse to issue or transfer any Units or
other consideration under an Award if, in its sole discretion, it determines
that the issuance or transfer of such Units or such other consideration might
violate any applicable law or regulation, the rules of the principal securities
exchange on which the Units are then traded, or entitle the Partnership or an
Affiliate to recover the same under Section 16(b) of the Exchange Act, and any
payment tendered to the Company by a Participant, other holder or beneficiary in
connection with the exercise of such Award shall be promptly refunded to the
relevant Participant, holder or beneficiary.
(l)    No Trust or Fund Created. Neither the Plan nor any Award shall create or
be construed to create a trust or separate fund of any kind or a fiduciary
relationship between the Company, the Partnership or any of their Affiliates, on
the one hand, and a Participant or any other Person, on the other hand. To the
extent that any Person acquires a right to receive payments pursuant to an
Award, such right shall be no greater than the right of any general unsecured
creditor of the Partnership or any participating Affiliate of the Partnership.
(m)    No Fractional Units. No fractional Units shall be issued or delivered
pursuant to the Plan or any Award, and the Committee shall determine whether
cash, other securities or other property shall be paid or transferred in lieu of
any fractional Units or whether such fractional Units or any rights thereto
shall be canceled, terminated or otherwise eliminated.





--------------------------------------------------------------------------------




(n)    Headings. Headings are given to the sections and subsections of the Plan
solely as a convenience to facilitate reference. Such headings shall not be
deemed in any way material or relevant to the construction or interpretation of
the Plan or any provision hereof.
(o)    No Guarantee of Tax Consequences. None of the Board, the Committee, the
Company or the Partnership provides or has provided any tax advice to any
Participant or any other Person or makes or has made any assurance, commitment
or guarantee that any federal, state or local tax treatment will (or will not)
apply or be available to any Participant or other Person.
(p)    Non-United States Participants. The Board or Committee may grant Awards
to persons outside the United States under such terms and conditions as may, in
the judgment of the Board or Committee, as applicable, be necessary or advisable
to comply with the laws of the applicable foreign jurisdictions and, to that
end, may establish sub-plans, modified vesting, exercise or settlement
procedures and other terms and procedures. Notwithstanding the above, neither
the Board nor the Committee may take any actions under this Plan, and no Awards
shall be granted, that would violate the Exchange Act, the Code or any other
applicable law.
(q)    Facility Payment. Any amounts payable hereunder to any Person under legal
disability or who, in the judgment of the Committee, is unable to manage
properly his or her financial affairs, may be paid to the legal representative
of such Person, or may be applied for the benefit of such Person in any manner
that the Committee may select, and the Partnership, the Company and all of their
Affiliates shall be relieved of any further liability for payment of such
amounts.
9.    Effectiveness and Term of the Plan.
The Plan shall become effective on March 15, 2018 (the “Effective Date”) and
shall continue in effect until the ten year anniversary of the date the Plan was
first approved by the Board in 2018, unless earlier terminated by the Board.
However, any Award granted prior to such termination, and the authority of the
Board or the Committee to amend, alter, adjust, suspend, discontinue or
terminate any such Award or to waive any conditions or rights under such Award,
shall extend beyond such termination date.
    







